Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated April 14, 2022.
Claims 1-11 are pending.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the claimed wavelength converter with the specifically claimed wavelength ranges.  As Applicant notes in the response dated April 14, 2022, Mizuyoshi’s wavelengths in the claimed range are related to the LD and not the phosphors.  The LD emits light that is then converted by the phosphors, but that converted light is at a significantly lower wavelength than that claimed.  Mizuyoshi discloses emission wavelengths of 450-700 nm (see Fig. 3 Paragraph 0129) and 500-580 nm (Paragraph 0221).  The excitation light is not what is being claimed and Mizuyoshi is not considered to read on the claims.  The European Office Action may include relevant references, but the primary references do not include the claimed wavelengths and the teaching references are directed to lights for plants or vegetation.  The Examiner does not consider this analogous art as they are clearly not directed to a similar field of endeavor nor are they trying to solve the same problem.  Similar results may be achieved, but defining the problem in an overly broad manner as simply needing phosphors with certain characteristics is improper.  Applicant’s application of these phosphors in this context is not reasonably anticipated or rendered obvious by the prior art.  For at least these reasons, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795